DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2, the term of “…included in different first electrode groups” (line 3) is indefinite and lacks antecedent. Claim 2 depends on claim 1, claim 1 cites “first electrodes” (line 8), but claim 1 does not cite “a group” or “groups” of the first electrodes. How to make the first electrodes into groups is unclear.
Further, the terms of “ones” and “others” are vague and renders the claims indefinite, as claims do not specify the group of the first electrodes (e.g., how many groups), the “ones” and “others” become unclear.

Claim 3 is rejected as containing the deficiencies of claim 2 through their dependency from claim 2.

Regarding claim 4, the term of “wherein the second electrode includes second electrodes” (line 2) is vague and renders the claims indefinite. It is unclear how many second electrodes (one or more than one) in the claim scope. 
Further, Claim 4 depends on claim 1, claim 1 cites that “a second electrode” (line 12). Appears that claim 4 cites more than one second electrodes, which is out of ranges defined in claim 1, which does not contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed, see MPEP 608.01(n).


Claim 5 also has same undefined issues on “group/groups” as that of claim 2. 
Claims 6-7 are rejected as containing the deficiencies of claim 5 through their dependency from claim 5.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Inaizumi et al (JP WO2014084065, English translation attached, all the line numbers listed below are line numbers in English translation).

Regarding Claim 1, Inaizumi teaches a view angle control device (abstract; fig. 2 and fig. 7) comprising: 

light transmission layers that are arranged at intervals and through which light passes (fig. 2, 24 between 30s; Ɵ –view angle);

electrochromic layers having light absorption spectrum characteristics according to voltages applied thereto, the electrochromic layers and the light transmission layers being arranged alternately (fig. 2, 30s; ¶[0020], line 243-251, Control of the state based on the light absorption spectral characteristics or light reflection characteristics of the electrochromic material and control of the height of the louver 30 composed of deposits of the electrochromic material are applied between the conductor pattern 22a and the transparent electrode layer 26); 

first electrodes disposed on one side with respect to the electrochromic layers and arranged to be overlapped with the respective electrochromic layers and contacted with the respective electrochromic layers (fig. 2, 22a); and 



Regarding Claim 4, Inaizumi teaches the view angle control device according to claim 1, wherein the second electrode includes second electrodes that are arranged to be overlapped with and contacted with the electrochromic layers, respectively (fig. 7, 26 in 212a, 212b, 212c).

Regarding Claim 5, Inaizumi teaches the view angle control device according to claim 4, wherein 

the second electrodes include ones and others that are included in different second electrode groups, respectively, and further comprising: second electrode connecting sections a number of which is same as that of the different second electrode groups (fig. 7, 26 in 212a, 212b, 212c), each of the second electrode connecting sections being connected to and short-circuiting the second electrodes that are included in a same one of the different second electrode groups (fig. 7, 26s connected to 14a, 14b, 14c).

Regarding Claim 8, Inaizumi teaches the view angle control device according to claim 1, wherein the second electrode extends over the electrochromic layers and is contacted with the electrochromic layers (fig. 7, 26, 230a in 212a).

Regarding Claim 9, Inaizumi teaches the view angle control device according to claim 1, further comprising a first electrode driving section connected to each of the first electrodes and configured to supply power to each of the first electrodes independently (fig. 7, 14a, 14b, 14c).

Regarding Claim 10, Inaizumi teaches the view angle control device according to claim 1, wherein the electrochromic layers have light absorption spectrum characteristics such that optical absorptance is increased when power is supplied thereto compared to a case when no power is supplied.
(In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Inaizumi is same to that recited in the claim 1, then it is expect the absorption functions provided by Inaizumi has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
(Note that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 

Regarding Claim 11, Inaizumi teaches the view angle control device according to claim 1, further comprising: 
a first substrate having a plate surface on which the first electrodes are disposed, the first substrate and at least the electrochromic layers sandwiching the first electrodes therebetween (fig. 2, 20, 22a, 30); and 
a second substrate having a plate surface on which the second electrode is disposed, the second substrate and at least the electrochromic layers sandwiching the second electrode therebetween (fig. 2, 28, 26, 30).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Inaizumi et al (JP WO2014084065) in the view of Tang (US 20180067345).

Regarding Claim 2, Inaizumi discloses as set forth above but does not specifically disclose that the view angle control device according to claim 1, wherein the first electrodes include ones and others that are included in different first electrode groups, and further comprising: first electrode connecting sections a number of which is same as that of the different first electrode groups, each of the first electrode connecting 

However, Tang teaches a liquid crystal display panel with adjustable
viewing angle (abstract; figs. 5 and 6), wherein first electrode connecting sections a number of which is same as that of the different first electrode groups, each of the first electrode connecting sections being connected to and short-circuiting the first electrodes that are included in a same one of the different first electrode groups (fig. 6, two groups of electrodes).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inaizumi by the display of Tang for the purpose to control display viewing angles (¶[0012], line 17-18).

Regarding Claim 3, Inaizumi -Tang combination teaches that the view angle control device according to claim 2, wherein the first electrode connecting sections are connected to the first electrodes such that the first electrodes included in the different first electrode groups are next to each other (fig. 6, two groups of electrodes, as disclosed in Tang).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/JIE LEI/Primary Examiner, Art Unit 2872